DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deane (US Pub. No. 2006/0208971 A1) shows a display-driving method for a light-emitting display apparatus (Fig. 1 and para. 5), the light-emitting display apparatus comprises a driving integrated circuit (IC) and a display-driving circuit (each inherently included in any electronic display device);  wherein the display-driving circuit comprises: a driving transistor 22 having a first electrode coupled to a first power input port 26 and a second electrode coupled to a first electrode of a light emitter 2 (Fig. 8 and paras. 69 – 71);  a data-input sub-circuit 16 coupled to a data line 6 (Fig. 8 and para. 71), a display scan line (connected to gate of address transistor 16, Fig. 8 and para. 71), and a gate electrode of the driving transistor (Fig. 8);  a storage capacitor 24 coupled between the gate electrode and the second electrode of the driving transistor (Fig. 8);  a compensation-switch sub-circuit 42 coupled to the second electrode of the driving transistor, a sense line 40, and a compensation scan line (i.e. gate of sense transistor 42, Fig. 8);  wherein the driving IC comprises: a compensation-control sub-circuit 50 coupled to the second electrode of the driving transistor, the sense line, and the data line (Fig. 8 and para. 69).



Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
		Claim 1 recites that the display-driving method comprises: setting a start period followed by an external-compensation period within a blanking time between two scan cycles respectively for displaying two frames of image;  in the start period, supplying a first scan signal at a turn-off voltage level to the display scan line to disconnect the gate electrode of the driving transistor from the data line via the data-input sub-circuit;  supplying a second scan signal at a turn-on voltage level to the compensation scan line to connect the second electrode of the driving transistor to the sense line via the compensation-switch sub-circuit;  and inputting a reference voltage via the compensation-control sub-circuit to the second electrode of the driving transistor to make the driving transistor in a conduction state, the blanking time further includes a compensation-reset period after the external-compensation period, the display-driving method in the compensation-reset period further comprising: supplying the first scan signal at the turn-off voltage level to the display scan line to disconnect the gate electrode of the driving transistor from the data line via the data input sub-circuit; and supplying the second scan signal at the turn-off voltage level to the compensation scan line to disconnect the second electrode of the driving transistor from the sense line via the compensation-switch sub-circuit.


Claims 2, 3, 5 – 16 and 20 recite allowable subject matter at least by virtue of their dependence on claim 1. 
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Examiner, Art Unit 2627